Citation Nr: 1758156	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for service-connected diabetes mellitus, type II, associated with herbicide exposure. 

2.  Entitlement to service connection for pancreatitis as a result of exposure to herbicides. 

3.  Entitlement to service connection for mental illness. 

4.  Entitlement to service connection for hearing loss. 

5.  Entitlement to service connection for seizures as a result of exposure to herbicides. 

6.  Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to a rating in excess of 20 percent disabling for service connected diabetes mellitus, type II, associated with herbicide exposure, and service connection for pancreatitis as a result of exposure to herbicides, mental illness, seizures as a result of exposure to herbicides, and to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a bilateral hearing loss disability as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records (STRs), post-service treatment records, VA examination report, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection for bilateral hearing loss.

I.  Service connection claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).

The Veteran is seeking service connection for bilateral hearing loss.  He asserts that his current hearing loss is due to in-service acoustic trauma in service.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records document potential hazards due to helicopter and weapons noise and bombs.  Furthermore, in-service acoustic trauma has been conceded as the Board notes that the Veteran's STRs reflect that a flash explosive detonating near the Veteran's face.  

However, as to the requirement that the Veteran has a current disability, the Board finds that the evidence of record fails to support the Veteran's contention that he has a disability as defined by VA.  The Veteran's separation examination in September 1983 revealed pure tone thresholds, in decibels, as follows: 


500
1000
2000
3000
4000
6000
Right
10
10
5
5
5
0
Left 
15
5
0
5
10
10
Furthermore, the accompanying Report of Medical History reflected that the Veteran reported no hearing loss.  These findings are not indicative of a bilateral hearing loss disability as defined by VA. 

After service, the Veteran filed his claim seeking service connection for hearing loss in June 2010.  He was afforded a VA audiological examination in October 2010.  The Veteran reported hearing loss due to weapons and helicopter noise exposure.  On examination, pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right
30
25
25
25
30
Left
30
20
25
25
25

Additionally, the examiner found that the Veteran had 96 percent speech recognition in both his right and left ear.  The examiner opined that the examination showed that the Veteran had normal to mild sensorineural loss.  The examiner opined that it is less likely than not that the Veteran's current mild hearing loss is due to acoustic trauma.  The Board notes that these measurements do not constitute hearing loss in accordance with VA standards. 

Additionally, while the Veteran continues to assert that he has hearing loss due to acoustic trauma, the medical evidence of record fails to support his contention.  The post service treatment records reflect complaints of hearing loss but no objective evidence supporting the contention that he has hearing loss to the degree required. 

The Board acknowledges that the Veteran was exposed to acoustic trauma in service.  Nevertheless, in comparing the results of the October 2010 VA examination to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral hearing loss disability as defined for VA compensation purposes.  Importantly, no other competent medical evidence in the record indicates a hearing loss disability in accordance with 38 C.F.R. § 3.385. 

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

In the instant case, there is no competent evidence showing a hearing loss disability after the Veteran's discharge from active service, or a recent diagnosis prior to the filing of his claim in June 2010, through the course of the appeal.  Again, the October 2010 VA examiner clearly found that the Veteran did not meet the criteria for bilateral hearing loss under VA regulations.  Likewise, clinical records are also silent with respect to any objective findings of hearing loss for VA purposes.  There is no other medical evidence of record to refute these findings.  In sum, the medical evidence simply does not show that the criteria under 38 C.F.R. § 3.385 has been met at any point since Veteran's discharge from active service. 

In this regard, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 percent or greater.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has also considered the Veteran's contentions that he suffers from hearing loss due to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Here, the Veteran is competent to report experienced decreased hearing while in service as well as a continuity of symptomatology since service.  However, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for recognition and, thus compensation, under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes during the pendency of the claim, or recent diagnosis of disability prior to filing his claim.  As such, service connection for bilateral hearing loss is not warranted. 

In conclusion, while the Board recognizes the Veteran's noise exposure in service, a preponderance of the evidence is against the Veteran's claim for bilateral hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107 (b).




ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The United States Court of Appeals for Veterans Claims has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his diabetes mellitus, type II, in October 2010.  The Board finds that an additional examination is necessary as it appears that the Veteran's condition has worsened since his last VA examination.  Specifically, during the August 2017 hearing, the Veteran testified that he could not do anything for himself as a result of his diabetes.  He could not walk, bath or relieve himself on his own, suggesting the possibility of a need for regulation of activities.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his diabetes mellitus, type II.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the Veteran's claims for seizures, pancreatitis, and mental health condition, the Board finds that VA opinions are necessary to address the possible secondary theories of entitlement,  In this regard, it was indicated at the Veteran's August 2017 hearing, that his current seizures and pancreatitis could be due to his diabetes mellitus or in the alternative due to his herbicide exposure.  Furthermore, it appears possible that the Veteran's mental health conditions could also be secondary to his other claimed conditions.  Thus, on remand, VA opinions must be obtained addressing these theories of entitlement. 

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection.  Such should be accomplished on remand.

Additionally, with regard to the Veteran's SMC claim, such must be remanded because it is inextricably intertwined with the remanded claims of entitlement to service connection for various disabilities as the outcome of the latter claims may impact the SMC claim.  Therefore, adjudication of the SMC claim must be deferred pending the outcome of such service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Due to the length of time which will elapse on remand, updated VA treatment records to the present should be obtained for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for pancreatitis, seizures and mental health conditions as secondary to his service-connected diabetes mellitus.

2.  Obtain all updated treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R.         § 3.159 (e).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected diabetes mellitus, type II.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected diabetes mellitus, type II.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above development, schedule the Veteran for an appropriate examination to determine the nature and etiology of his pancreatitis.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pancreatitis is related to his military service, to include his exposure to herbicides. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pancreatitis was caused by OR aggravated (permanently increased in severity) by the Veteran's service-connected diabetes mellitus. 

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

5.  After completing the above development, schedule the Veteran for an appropriate examination to determine the nature and etiology of his seizures.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's seizures are related to his military service, to include his exposure to herbicides. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's seizures were caused by OR aggravated (permanently increased in severity) by the Veteran's service-connected diabetes mellitus. 

6.  After completing the above development, schedule the Veteran for an appropriate examination to determine the nature and etiology of his mental health conditions.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's mental health conditions are related to his military service. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's mental health conditions were caused by OR aggravated (permanently increased in severity) by the Veteran's service-connected diabetes mellitus. 

The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's mental health conditions were caused by OR aggravated (permanently increased in severity) by the Veteran's seizures. 

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

7.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


